PER CURIAM.
By petition for a writ of certiorari we are requested to review a decision of the Court of Appeal, First District, because of alleged conflicts with decisions of other District Courts. Florida East Coast Railway Company v. Lewis, 167 So.2d 104.
The petitioner seeks review of a final judgment pursuant to a jury verdict in favor of respondent at a second trial held after the re-institution of the case following an order allowing a voluntary non-suit. There was no final order of dismissal of the first suit with prejudice. Petitioner made no effort to obtain one. The trial Court, with District Court affirmance, held that petitioner was estopped to plead res adjudicata in the second suit.
Our examination of the decision submitted for review reveals no jurisdictional conflict of decisions, so the writ must be denied.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and O’CONNELL, JJ., concur.